                                            THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF OHIO

                     IN RE:                                          )   CHAPTER 13
                                                                     )   CASE NO: 19-50042
                     Jeffrey William Yaeger                          )
                                                                     )   ALAN M. KOSCHIK
                                                                     )   BANKRUPTCY JUDGE
                                                  DEBTOR(S)          )
                                                                     )   TRUSTEE’S MOTION TO DISMISS AS 341
                                                                     )   FIRST MEETING OF CREDITORS CANNOT
                                                                     )   BE CONCLUDED AND 30 DAY OBJECTION
                                                                     )   PERIOD

                          Now comes Keith L. Rucinski, the Chapter 13 Trustee, and hereby moves this Court for
                     an order of dismissal pursuant to 11 USC § 1307 (c)(1) and Rule 4002. The Debtor(s) failure
                     to timely supply necessary information has hindered the Trustee’s ability to administer the
                     case and has caused unnecessary delay by the Debtor(s) which is prejudicial to creditors as
                     the Debtor(s) is enjoying the automatic stay provided by 11 USC § 362 while hindering
                     repayment to creditors by failing to provide necessary information to conclude the 341
                     meeting. Until the 341 meeting is concluded the Trustee cannot recommend the case for
                     confirmation. Creditors cannot be paid until the case is confirmed by the Court.

                         On 01/09/2019, the above named Debtor(s) filed a petition for relief under Chapter 13 of
                     the bankruptcy code.

                         The original date for the First Meeting of Creditors was 02/21/2019, and has been
                     adjourned several times because the Debtor(s) and attorney for the Debtor(s) have failed to
                     supply the Trustee with certain required information. The Debtor(s) and attorney for the
                     Debtor(s) were instructed to provide the following information to the Trustee.

                       X      Tax Returns                     Proof of auto insurance
 CHAPTER 13
 Keith L. Rucinski         Financial Statements               Proof of homeowners insurance
      Trustee
One Cascade Plaza,
    Suite 2020             Chapter 13 Payment            X See Below for issues regarding
Akron, OH 44308                                                 Chapter 13 Plan
  (330)762-6335
        Fax                Pay stubs
  (330)762-7072
                     - NEED 2018 TAX RETURNS
                     - NEED BANK STATEMENTS FROM LOCAL 55 CREDIT UNION ACCOUNT
                     - NEED AUTO AND HOME INSURANCE
                     - NEED TO REMOVE $930.00 DOMESTIC SUPPORT AND LIST ALL DEDUCTIONS
                     SEPARATE ON SCHEDULE I
                     - PLEAN IS NOT FEASIBLE DUE TO IRS CLAIM

                     WHEREFORE, the Chapter 13 Trustee hereby moves this Court for an order of dismissal of
                     the above Chapter 13 case for all the reasons stated herein.



                                                                NOTICE

                     Pursuant to 11 USC § 102, unless a party in interest requests a hearing on this
                     pleading, the Court may grant the relief requested without a hearing or further notice.

              19-50042-amk           Doc 33     FILED 04/12/19     ENTERED 04/12/19 13:04:35         Page 1 of 3
                     Parties that want to be heard on this matter must file a response to this pleading within
                     30 days from the date in the below certificate of service.

                     The response must be filed with the US Bankruptcy Court at:

                                                       US Bankruptcy Court
                                                        2 South Main Street
                                               455 John F. Seiberling Federal Building
                                                      Akron, Ohio 44308-1810

                     In addition to filing a response with the Court, parties requesting a hearing must serve
                     all parties in the below certificate of service either through the mailing address
                     provided or, where applicable, by the Court’s Electronic Filing System (ECF).


                     Respectfully submitted,


                     /s/ Keith L. Rucinski
                     Keith L. Rucinski,Chapter 13 Trustee
                     Ohio Reg. No. 0063137
                     Joseph A. Ferrise, Staff Attorney
                     Ohio Reg., No 0084477
                     One Cascade Plaza, Suite 2020
                     Akron, OH 44308
                     Tel 330.762.6335
                     Fax 330.762.7072
                     krucinski@ch13akron.com
                     jferrise@ch13akron.com



 CHAPTER 13
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




              19-50042-amk         Doc 33      FILED 04/12/19    ENTERED 04/12/19 13:04:35        Page 2 of 3
                                                    CERTIFICATE OF SERVICE

                             I hereby certify that on 04/12/2019, the following were served a copy of
                     this pleading:

                     Via Regular Mail

                     Jeffrey William Yaeger
                     4615 Grafton Road
                     Brunswick, OH 44212

                     Via ECF

                     MARK H KNEVEL ESQ (mknevel@knevel.com)
                     Office of the US Trustee (ustpregion09.cl.ecf@usdoj.gov)
                     Keith L. Rucinski. Chapter 13 Trustee (krucinski@ch13akron.com)

                     Date of Service: 04/12/2019                   By: T. Rowe
                                                                   Office of the Chapter 13 Trustee




 CHAPTER 13
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




              19-50042-amk         Doc 33     FILED 04/12/19      ENTERED 04/12/19 13:04:35             Page 3 of 3
